DETAILED ACTION
This is a response to applicant’s submissions field on 8/5/2022.  Claims 1, 2, and 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stiffness-reducing features comprising a lattice structure (claim 7); the plurality of stiffening elements coupled to at least one of the side plate, the central ring, and the pillar (claim 12); the plurality of planet pins along respective axes eccentric with respect to the transmission axis (claims 14-16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-16 are objected to because of the following informalities:    
in claims 14-16, element “parallel and eccentric with respect to the transmission axis” should be corrected to --parallel with respect to the transmission axis-- (there is no disclosed or shown eccentricity of the planet pinions).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase “a plurality of stiffening elements coupled to at least one of the side plate, the central ring, and the pillar, such that a resultant side-plate stiffness is significantly greater than a resultant pillar stiffness, which is greater than the feature stiffness” renders the claim indefinite because it is neither shown nor described in the specification in such a way that the subject matter is clear, and therefore the scope of the claim is unclear.

Allowable Subject Matter
Claims 1, 2, 4-11, and 13-20 are allowed.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious the first support pylon defines a pylon axis passing through the first pylon end and the second pylon end, wherein the pylon axis forms an angle with the side plate which is less than 90˚ and greater than 20˚, in combination with the other elements required by the claim.  
Regarding claim 16, the prior art does not disclose or render obvious the plurality of planet pins protrude in opposite directions from the central ring along respective axes parallel with respect to the transmission axis, in combination with the other elements required by the claim.
Regarding claim 19, the prior art does not disclose or render obvious establishing an angle between a pylon axis and the side plate which is less than 90˚ and greater than 20˚, in combination with the other elements required by the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that one skilled in the art would not need drawings to understand the claim invention of a "lattice structure" (Applicant’s Response, pg. 9), the examiner respectfully disagrees.  A lattice structure can refer to either of a crystalline structure, or to a larger structure with repeating cutouts forming a grid of sorts.  Further, a lattice structure as part of a larger structure can incorporate a multitude of designs, and it is unclear which designs could be used as the stiffness-reducing feature 328 of the document.  The only embodiments shown or described in detail include a feature 328 which is a side cut-out of pillar 326 (e.g., see figs. 3-7).  If the stiffness-reducing feature 328 comprises a lattice structure, does it comprise a lattice structure at a crystalline level? Does it mean that there is a lattice structure cutout such that the entire thickness of pillar 326 would encompass a grid of cutouts that are “stiffness-reducing features comprising a lattice structure”?  Does it mean that there are multiple stiffness-reducing features 328 cut out of the sides of pillar 326?  As the lattice structure intended by the applicant is not shown, the subject matter relating to the lattice structure cannot be understood clearly by a person of ordinary skill in the art.
In response to applicant’s argument that the features of claim 12 are illustrated in fig. 7 via stiffening elements (328) (Applicant’s Response, pg. 9), the examiner respectfully disagrees.  Reference character “328” is used to designate stiffness-reducing features in the specification.  The specification does not disclose “328” as a stiffening feature, nor does the specification apply a reference character to a stiffening feature.
In response to applicant’s argument that the features of claims 14-16 are illustrated in FIGS. 3, 6, 7, because the sun gear (not labeled) can be seen offset from a central axis extending through the side plate 302 such that the pins 314 are eccentric with respect to the transmission axis extending through the sun gear (Applicant’s Response, pg. 9), the examiner respectfully disagrees.  None of figures 3, 6, or 7 show the sun gear offset from the central axis, as pointed out by the applicant.  Applicant further argues that the description of paragraph 36 is inline with offsetting the sun gear to provide eccentricity in the pins (Applicant’s Response, pg. 9).  Paragraph 36 only provides disclosure for the number of planet pins which may be used.  There is no disclosure in paragraph 36 relating to offsetting the sun gear, nor to the pins being eccentrically mounted.  The only disclosure relating to the sun gear is that the sun gear is disposed centrally to the ring gear (para. 3), and that the sun gear is coaxial with shaft 210 (para. 32).  Further, fig. 2 shows sun gear 208 mounted coaxially with shaft 210 and centrally to ring gear 206.  That is, the sun gear is not disclosed or shown as mounted offset from the central axis.  
In response to applicant’s argument that fig. 7 illustrates a plurality of stiffening elements (328) (Applicant’s Response, pg. 10), the examiner respectfully disagrees.  Reference character “328” is used to designate stiffness-reducing features in the specification and drawings.  The specification does not disclose “328” as a stiffening feature, nor does the specification apply a reference character to a stiffening feature.  That is, the elements 328 shown in fig. 7 are stiffness-reducing features, not stiffness-increasing features (or “stiffening elements”).  Applicant further argues that, in paragraphs 38, 39, and 42, the side-plate stiffness may be greater than the pillar stiffness, which, in turn, greater than the feature stiffness; and that the side-plate stiffness, the pillar stiffness, and the feature stiffness may be defined as set forth in paragraphs 34, 40, and 41, respectively (Applicant’s Response, pg. 10).  Paragraphs 34 and 38-41 do not include disclosure relating to the stiffening elements.  Paragraph 42 discloses that an addition of stiffening elements can enhance the stiffness relationship between the side plate, pillar, and stiffness-reducing feature.  Paragraph 42 discloses that “additional stiffening elements, or reinforcing features, may be coupled to the pillar 326. Such a stiffening element may, for example, include a reinforcing material (e.g. a composite) that is different than a pillar material. Alternatively, the stiffening elements may provide additional material which is the same as the pillar material, wherein the additional material modifies the structural geometry of the pillar 326 to increase pillar stiffness.”  However, the specification does not disclose where or how the composite is applied, or how the structural geometry of the pillar is modified.  Therefore, the scope of claim 12 read in light of the specification is unclear, as the specification is unclear as to how these stiffening elements are applied to the claimed structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619